IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,873


EX PARTE THERON KELLY DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of murder, and sentenced to
forty-five years imprisonment.  His conviction was affirmed on December 29, 1997.  Davis
v. State, No. 05-95-01800-CR (Tex. App. --  Dallas 1997, no pet.).
	Applicant alleges that he was denied his right to file a pro se petition for discretionary
review because his counsel failed to inform of his right to pursue a pro se petition for
discretionary review.  The trial court has found that Applicant is entitled to the opportunity to
file an out-of time petition for discretion review.  We agree.  Applicant was denied his right
to file a pro se petition for discretionary review due to the ineffective assistance of his
appellate counsel. Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
	Accordingly, Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number 05-95-01800-CR affirming his
conviction for murder in cause number F95-02878-QN from the 195th Judicial District Court
of Dallas County, Texas. Applicant shall file his petition with the Court of Appeals within thirty
days of the issuance of this Court's mandate. 

DELIVERED: January 28, 2004	
DO NOT PUBLISH